Exhibit 10.2

EXECUTION COPY

SHAREHOLDER LOCK-UP AGREEMENT

This SHAREHOLDER LOCK-UP AGREEMENT (this “Agreement”), dated as of February 28,
2015, is entered into by and between MITEL NETWORKS CORPORATION, a Canadian
corporation (“Parent”), and the Person set forth on Schedule A (“Shareholder”).

WHEREAS, as of the date hereof, Shareholder is the holder of the number of
common shares in the capital of Parent (“Common Shares”), set forth opposite
Shareholder’s name on Schedule A (all such Common Shares set forth on
Schedule A, together with any Common Shares that are hereafter issued to or
otherwise acquired by Shareholder, or for which Shareholder otherwise becomes
the record or beneficial owner (within the meaning of Rule 13d-3 of the Exchange
Act), prior to the termination of this Agreement being referred to herein as the
“Subject Shares”);

WHEREAS, Parent, ROADSTER SUBSIDIARY CORPORATION, a Delaware corporation and a
wholly owned indirect subsidiary of Parent (“Merger Sub”), and MAVENIR SYSTEMS,
INC., a Delaware corporation (the “Company”), intend to enter into an Agreement
and Plan of Merger, dated as of the date hereof (the “Merger Agreement”), which
provides, among other things, for Merger Sub to commence a tender offer for all
of the issued and outstanding shares of common stock of the Company and for the
merger of Merger Sub with and into the Company, with the Company continuing as
the surviving corporation, upon the terms and subject to the conditions set
forth in the Merger Agreement; and

WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement, Parent has required that Shareholder, and as an inducement and in
consideration therefor, Shareholder (in Shareholder’s capacity as a holder of
the Subject Shares) has agreed to, enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

LOCK-UP

1.1. Lock-Up. Shareholder hereby agrees that from the date hereof until six
(6) months after the Effective Time, Shareholder shall not without the prior
written consent of Parent (which consent may be withheld at Parent’s sole
discretion): (a) transfer, sell, assign, gift, hedge, pledge or otherwise
dispose of (collectively, “Transfer”) any of the Subject Shares, (b) enter into
any contract with respect to any Transfer of the Subject Shares or any interest
therein (including any short sale), or grant any option to purchase or otherwise
dispose of or enter into any Hedging Transaction (as defined below) relating to
the Subject Shares, (c) grant or permit the grant of any proxy, power of
attorney or other authorization in or with respect to the Subject Shares except
to the extent consistent with this Agreement or (d) deposit or permit the
deposit of the Subject Shares into a voting trust or enter into a tender,
support, voting or similar



--------------------------------------------------------------------------------

agreement or arrangement with respect to the Subject Shares. The foregoing
restrictions are expressly intended to preclude Shareholder from engaging in any
Hedging Transaction or other transaction which is designed to or reasonably
expected to lead to or result in a Transfer of any Subject Shares, even if the
Subject Shares would be Transferred by someone other than Shareholder. For
purposes of this Agreement, “Hedging Transaction” means any short sale (whether
or not against the box) or any purchase, sale or grant of any right (including
any put or call option) with respect to any security (other than a broad-based
market basket or index) that includes, relates to or derives any significant
part of its value from the Subject Shares. Notwithstanding the foregoing,
Shareholder may (i) as of or at any time after the Effective Time, Transfer up
to one-third of the Subject Shares (rounded up to the nearest whole Subject
Share); (ii) Transfer Subject Shares: (A) with the written consent of Parent,
(B) by will, (C) by operation of Law, (D) for estate planning purposes, (E) for
charitable purposes or as charitable gifts or donations or (F) to any of its
Affiliates or by distributions of Subject Shares to any of its limited partners,
members, shareholders or Affiliates, in which case the Subject Shares shall
continue to be bound by this Section 1.1 and provided that each transferee
agrees in writing to be bound by the terms and conditions of this Section 1.1;
and (iii) Transfer Subject Shares pursuant to a bona fide third party tender
offer, merger, consolidation or other similar transaction made to all holders of
the Parent Common Shares involving a change of control of Parent or other
similar transaction. Prior to the Effective Time, any modification or waiver of
this Section 1.1 shall require the written consent of the Company.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER

Shareholder represents and warrants to Parent that:

2.1. Authorization; Binding Agreement. Shareholder has full legal capacity,
right and authority to execute and deliver this Agreement and to perform
Shareholder’s obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Shareholder, and constitutes a valid and binding obligation of
Shareholder enforceable against Shareholder in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or any other similar Law affecting creditors’ rights
generally and by general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at Law) (the
“Enforceability Exceptions”).

2.2. Non-Contravention. The execution and delivery of this Agreement by
Shareholder does not, and the performance by Shareholder of Shareholder’s
obligations hereunder and the consummation by Shareholder of the transactions
contemplated hereby will not (a) violate any Law applicable to Shareholder or
the Subject Shares, or (b) except as may be set forth in the Merger Agreement
and any filing required by the Securities Act, the Exchange Act or other
applicable securities Law, require any consent, approval, order, authorization
or other action by, or filing with or notice to, any Person (including any
Governmental Authority) under, constitute a breach of or default (with or
without the giving of notice or the lapse of time or both) under, or give rise
to any right of termination, cancellation or acceleration under, or result in
the creation of any Lien (except pursuant to this Agreement itself) on any of
the Subject

 

2



--------------------------------------------------------------------------------

Shares pursuant to, any Contract or other instrument binding on Shareholder or
the Subject Shares or any applicable Law, except, in each case, for matters
that, individually or in the aggregate, would not reasonably be expected to
prevent or materially delay or materially impair the consummation by Shareholder
of the transactions contemplated by this Agreement.

2.3. Ownership of Subject Shares; Total Shares. Shareholder is the record or
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of the
Subject Shares and has good title to the Subject Shares free and clear of any
Lien (including any restriction on the right to vote or otherwise transfer the
Subject Shares), except as (a) provided hereunder, (b) pursuant to any
applicable restrictions on transfer under the Securities Act and (c) subject to
any risk of forfeiture with respect to any Common Shares granted to Shareholder
under an employee benefit plan of Parent. The Subject Shares listed on
Schedule A opposite Shareholder’s name constitute all of the Common Shares owned
by Shareholder as of the date hereof. Except pursuant to this Agreement, no
Person has any contractual or other right or obligation to purchase or otherwise
acquire any of the Subject Shares.

2.4. Reliance. Shareholder has had the opportunity to review the Merger
Agreement and this Agreement with counsel of Shareholder’s own choosing.
Shareholder understands and acknowledges that the Company is entering into the
Merger Agreement in reliance upon Shareholder’s execution, delivery and
performance of this Agreement.

2.5. Absence of Litigation. With respect to Shareholder, as of the date hereof,
there is no action, suit, investigation or proceeding pending against, or, to
the knowledge of Shareholder, threatened against, Shareholder or any of
Shareholder’s properties or assets (including the Subject Shares) that would
reasonably be expected to materially prevent, delay or impair the ability of
Shareholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent represents and warrants to Shareholder that:

3.1. Organization; Authorization. Parent is a corporation duly incorporated,
validly existing and, where such concept is recognized, in good standing under
the Law of the jurisdiction of its incorporation. The consummation of the
transactions contemplated hereby is within Parent’s corporate powers and have
been duly authorized by all necessary corporate actions on the part of Parent.
Parent has full power and authority to execute, deliver and perform this
Agreement.

3.2. Non-Contravention. The execution and delivery of this Agreement by Parent
does not, and the performance by Parent of its obligations hereunder and the
consummation by Parent of the transactions contemplated hereby will not
(a) violate any Law applicable to Parent or by which Parent or any of its
properties is bound, (b) except as set forth in the Merger Agreement, require
any consent, approval, order, authorization or other action by, or filing with
or notice to, any Person (including any Governmental Authority) under,
constitute a breach of or default (with or without the giving of notice or the
lapse of time or both) under, or give rise to

 

3



--------------------------------------------------------------------------------

any right of termination, cancellation or acceleration under, or result in the
creation of any Lien on Parent or any of its properties, pursuant to any
Contract or other instrument binding on Parent or by which its or its properties
is bound, or any applicable Law or (c) violate any provision of Parent’s
organizational or formation documents, except, in each case, for matters that,
individually or in the aggregate, would not reasonably be expected to prevent or
materially delay or materially impair the consummation by Parent of the
transactions contemplated by this Agreement.

3.3. Binding Agreement. This Agreement has been duly authorized, executed and
delivered by Parent and constitutes a valid and binding obligation of Parent,
enforceable against it in accordance with its terms, subject to the
Enforceability Exceptions.

ARTICLE IV

MISCELLANEOUS

4.1. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, by facsimile or email or sent
by a nationally recognized overnight courier service, such as Federal Express,
in each case, addressed as follows: (a) if to Parent, in accordance with the
provisions of the Merger Agreement, and (b) if to Shareholder, to Shareholder’s
address, facsimile number or email address set forth on a signature page hereto,
or to such other address, facsimile number or email address as Shareholder may
hereafter specify in writing to Parent by like notice made pursuant to this
Section 4.1.

4.2. Termination. This Agreement shall terminate automatically, without any
notice or other action by any Person, upon the earliest of (a) the termination
of the Merger Agreement in accordance with its terms and (b) the date of any
amendment to the Merger Agreement that has an adverse effect on Shareholder.
Upon termination of this Agreement, no party shall have any further obligations
or liabilities under this Agreement.

4.3. Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement or, in the case of a waiver, by
the party against whom the waiver is to be effective. No failure or delay by
either party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

4.4. Binding Effect; Benefit; Assignment. The provisions of this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns. The Company shall be a third-party
beneficiary to Section 1.1 but no other provision of this Agreement is intended
to confer any rights, benefits, remedies, obligations or liabilities hereunder
upon any person other than the parties hereto and their respective successors
and assigns. No party hereto may assign, delegate or otherwise transfer any of
its rights or obligations under this Agreement without the consent of the other
parties hereto.

4.5. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed and construed in accordance with the Law of the State of Delaware
without giving

 

4



--------------------------------------------------------------------------------

effect to the principles of conflicts of law thereof or of any other
jurisdiction that would result in the application of the Law of any other
jurisdiction. Each of the parties hereby irrevocably submit to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware, or if that court
does not have jurisdiction, a federal court sitting in Wilmington, Delaware, or
if such federal court does not have jurisdiction, any court of the State of
Delaware having jurisdiction in respect of the interpretation and enforcement of
the provisions of this Agreement and of the documents referred to in this
Agreement, and in respect of the transactions contemplated hereby, and hereby
waive, and agree not to assert, as a defense in any Proceeding for the
interpretation or enforcement hereof or thereof, that it is not subject thereto
or that such Proceeding may not be brought or is not maintainable in said courts
or that the venue thereof may not be appropriate or that this Agreement or any
such document may not be enforced in or by such courts, and the parties
irrevocably agree that all claims with respect to such Proceeding shall be heard
and determined in such courts. The parties hereby consent to and grant any such
court jurisdiction over the person of such parties and over the subject matter
of such dispute and agree that mailing of process or other papers in connection
with any such Proceeding in the manner provided in Section 4.1 or in such other
manner as may be permitted by applicable Law, shall be valid and sufficient
service thereof. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS
OF PARENT OR SHAREHOLDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

4.6. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The exchange of a fully
executed Agreement (in counterparts or otherwise) by electronic mail
transmission (including in portable document format (pdf) or otherwise) or by
facsimile shall be sufficient to bind the parties hereto to the terms and
conditions of this Agreement.

4.7. Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and understandings, both oral and written, among the parties
with respect to its subject matter.

4.8. Severability. If any term, provision, covenant or restriction of this
Agreement or the application thereof is held by a court of competent
jurisdiction or other Governmental Authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party. Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

5



--------------------------------------------------------------------------------

4.9. Specific Performance. The parties hereto agree that Parent would be
irreparably damaged if for any reason Shareholder fails to perform any of its
obligations under this Agreement and that Parent may not have an adequate remedy
at Law for money damages in such event. Accordingly, Parent shall be entitled to
specific performance and injunctive and other equitable relief to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof in any Delaware Court, in addition to any other
remedy to which they are entitled at law or in equity, in each case without
posting bond or other security, and without the necessity of proving actual
damages.

4.10. Headings. The Section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

4.11. No Presumption. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party hereto by virtue of the authorship
of any provision of this Agreement.

4.12. Further Assurances. Each of the parties hereto will execute and deliver,
or cause to be executed and delivered, all further documents and instruments and
use their respective reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary under applicable
Law to perform their respective obligations as expressly set forth under this
Agreement.

4.13. Interpretation. Each capitalized term that is used but not otherwise
defined herein shall have the meaning ascribed to such term in the Merger
Agreement. Unless the context otherwise requires, as used in this Agreement:
(a) the words “hereof,” “herein” and “hereunder” and words of like import used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; (b) the use of the word “or” shall not
be exclusive unless expressly indicated otherwise; (c) whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation,” whether or not they are
in fact followed by those words or words of like import; (d) any singular term
in this Agreement shall be deemed to include the plural, and any plural term the
singular, (e) words denoting either gender shall include both genders as the
context requires; (f) where a word or phrase is defined herein or in the Merger
Agreement, each of its other grammatical forms shall have a corresponding
meaning; (g) the terms “Article,” “Section” and “Schedule” refer to the
specified Article, Section or Schedule of or to this Agreement; (h) time is of
the essence with respect to the performance of this Agreement; (i) the word
“party” shall, unless the context otherwise requires, be construed to mean a
party to this Agreement and any reference to a party to this Agreement or any
other agreement or document contemplated hereby shall include such party’s
successors and permitted assigns; (j) a reference to any legislation or to any
provision of any legislation shall include any modification, amendment,
re-enactment thereof, any legislative provision substituted therefor and all
rules, regulations and statutory instruments issued or related to such
legislation; and (k) the word “will” shall be construed to have the same meaning
and effect as the word “shall.”

 

6



--------------------------------------------------------------------------------

4.14. Capacity as Shareholder. Shareholder signs this Agreement solely in
Shareholder’s capacity as a shareholder of Parent. Nothing herein shall in any
way restrict a director or officer of Parent (including, for the avoidance of
doubt, any director nominated by Shareholder) in the exercise of his or her
fiduciary duties as a director or officer of Parent or prevent or be construed
to create any obligation on the part of any director or officer of Parent
(including, for the avoidance of doubt, any director nominated by Shareholder)
from taking any action in his or her capacity as such director or officer of
Parent.

4.15. No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Merger
Agreement is executed by all parties thereto and (b) this Agreement is executed
by all parties hereto.

(Signature Page Follows)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

MITEL NETWORKS CORPORATION By:   Name: Title:

[Signature Page to Shareholder Lock-Up Agreement]



--------------------------------------------------------------------------------

[SHAREHOLDER] By:   Name: Title:

 

Address:      

Facsimile No.

 

Email :

 

[Signature Page to Shareholder Lock-Up Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Name of Shareholder

  

Number of Common Shares

[Signature Page to Shareholder Lock-Up Agreement]